In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 11‐3794 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

RALPH SHANNON, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
             No. 06 CR 179 — Barbara B. Crabb, Judge. 
                      ____________________ 

    ARGUED MARCH 1, 2013 — DECIDED FEBRUARY 18, 2014 
                ____________________ 
    
   Before ROVNER, WILLIAMS, and HAMILTON, Circuit Judges. 
   WILLIAMS,  Circuit  Judge.  While  on  supervised  release  for 
possessing  child  pornography,  Ralph  Shannon  violated  the 
conditions  of  his  release  by  attaching  a  web  camera  to  his 
computer without prior permission. He also viewed several 
websites  involving  sexually  explicit  images,  purportedly  of 
teenage  girls.  Those  actions  led  the  district  court  to  revoke 
Shannon’s  supervised  release  despite  Shannon’s  contention 
2                                                         No. 11‐3794 
 
that the websites contained disclaimers that the sites did not 
actually depict any minors. In this appeal, Shannon contests 
the  district  court’s  imposition  of  a  special  condition  for  his 
life  term  of  supervised  release:  a  ban  on  the  possession  of 
any sexually explicit material. This ban was not restricted to 
material  involving  minors.  Nor  was  it  limited  to  visual  de‐
pictions. And it was not discussed before or during the hear‐
ing,  by  anyone  including  the  judge,  before  the  judge  im‐
posed it. In light of the lack of findings or explanation for the 
lifetime ban on the possession of all sexually explicit materi‐
al, we vacate the condition and remand this case to the dis‐
trict court for further proceedings.  
                          I. BACKGROUND 
    Ralph  Shannon  pled  guilty  to  one  count  of  possessing 
child pornography, in violation of 18 U.S.C. § 2252(a)(4). He 
received  a  sentence  of  forty‐six  months’  imprisonment  fol‐
lowed  by  a  lifetime  of  supervised  release.  On  August  20, 
2010, after he completed his prison sentence, Shannon began 
his supervised release. 
    About thirteen months later, Shannon’s probation officer 
filed a petition with the district court alleging that Shannon 
violated conditions of his supervised release. Special Condi‐
tion No. 2 required him to notify his probation officer in ad‐
vance  of  the  use  of  any  device  connected  to  his  computer, 
and the petition alleged that Shannon violated this condition 
by having a web camera connected to his computer without 
prior permission. The petition also alleged that Shannon vio‐
lated Special Condition No. 3’s prohibition on the possession 
No. 11‐3794                                                         3 
 
of any materials depicting child pornography when Shannon 
accessed  several  websites,  including  those  with  “teengal” 
and “teenplanet” in their domain names.  
    A probation revocation hearing took place before the dis‐
trict  court.  The  government  notified  the  court  that  it  would 
proceed  only  with  the  violation  alleging  the  unauthorized 
possession  of  a  web  camera  because  it  could  not  determine 
the  exact  ages  of  the  persons  in  the  websites  Shannon 
viewed.  Shannon  admitted  he  had  possessed  a  web camera 
without prior permission, and the district court found he vi‐
olated his supervised release by doing so.  
    The district court next heard arguments from the parties 
regarding  the  appropriate  sanction  for  Shannon’s  violation. 
The government expressed its concern that Shannon viewed 
sexually  explicit  websites  where  the  models  were  intended 
to depict teenage girls. It also stated that Shannon had at one 
point wiped his hard drive clean. Shannon=s attorney, while 
acknowledging  that  Shannon  made  a  “bad  choice”  to  view 
pornography  online,  expressed  Shannon’s  position  that  he 
had only visited websites containing certifications that none 
of the models were underage. Shannon’s counsel also stated 
that the monitoring software mandated by the probation of‐
fice  on  Shannon’s  computer  meant  there  was  never  a  time 
Shannon could access the internet, or download or store in‐
formation, without the monitoring software capturing it. 
    After  Shannon  apologized,  the  court  admonished  him 
that  his  job  and  best  approach  was  to  stay  away  from  any‐
thing that resembled child pornography. The court also told 
4                                                       No. 11‐3794 
 
Shannon he needed to continue to work with his sex offend‐
er  treatment  program.  The  court  then  revoked  Shannon’s 
supervised  release,  calculated  the  advisory  range  under  the 
United  States  Sentencing  Guidelines,  and  ordered  Shannon 
committed to prison for a below‐Guidelines term of twenty‐
eight  days,  with  a  lifetime  of  supervised  release  to  follow. 
The court next stated that all standard and special conditions 
of  supervised  release  previously  imposed  were  reinstated, 
“along with the addition  of  the  following special  condition. 
This will be No. 10.” The court continued: 
     You  are  not  to  possess  any  material  containing  “sex‐
     ually  explicit  conduct”  as  defined  in  18  U.S.C. 
     § 2256(2),  including  pictures,  photographs,  books, 
     writings,  drawings,  videos,  video  games  and  child 
     pornography as defined in 18 U.S.C. § 2256(8). 
    The  court  concluded  by  stating  that  Shannon  did  not 
have the financial means to pay the cost of incarceration and 
that  he  must  register  with  local  law  enforcement  agencies 
and  the  state  Attorney  General  before  his release  from  con‐
finement. The court then asked whether there was anything 
further  in  the  matter.  The  prosecutor  responded  that  from 
the  government’s  perspective,  there  was  not.  Shannon’s 
counsel  requested  and  received  a  few  days  for  Shannon  to 
organize his affairs before turning himself into prison. Shan‐
non appeals, challenging the imposition of Special Condition 
No. 10. 
                               
No. 11‐3794                                                            5 
 
                             II. ANALYSIS 
    Shannon  argues  on  appeal  that  the  district  court  should 
not have imposed Special Condition No. 10 as a condition of 
his lifetime term of supervised release. He maintains that the 
ban on all sexually explicit material, even material that per‐
tains  only  to  adults,  is  not  reasonably  related  to  his  offense 
of conviction and was imposed without adequate findings.  
    Shannon did not object to the imposition of Special Con‐
dition No. 10 before the district court, so the government ar‐
gues  that  our  review  should  be  for  plain  error.  See  United 
States v. Musso, 643 F.3d 566, 571 (7th Cir. 2011). Shannon, on 
the other hand, maintains he did not have notice or the op‐
portunity to object to this condition. As a result, he contends 
that  our  review  should  only  ask  whether  the  district  court 
abused  its  discretion  when  it  imposed  the  condition.  See 
United  States  v.  Evans,  727  F.3d  730,  732  (7th  Cir.  2013)  (re‐
viewing preserved objection to new condition of supervised 
release for abuse of discretion).  
    There  is  nothing  in  the  record  to  suggest  that  Shannon 
had any idea the court was considering a ban on all sexually 
explicit material, no matter the age of the persons in the ma‐
terial, before the court announced the ban. The probation of‐
ficer’s  recommendation  did  not  include  any  special  condi‐
tions beyond those previously imposed, nor did the govern‐
ment  request  anything  similar  to  Special  Condition  No.  10 
before or during the hearing. A condition along the lines of 
Special Condition No. 10 was not discussed at all during the 
6                                                         No. 11‐3794 
 
hearing, by the judge or anyone else, until the court imposed 
it.    
    We  recently  recognized  some  tension  in  our  cases  as  to 
the  proper  standard  of  review  in  these  circumstances.  See 
United  States  v.  Goodwin,  717  F.3d  511,  522  (7th  Cir.  2013). 
Federal Rule of Criminal Procedure 51(b) provides that “[a] 
party may preserve a claim of error by informing the court–
when the court ruling or order is made or sought–of the ac‐
tion the party wishes the court to take, or the party’s objec‐
tion to the court’s action and the grounds for that objection.” 
But  it  also  states  that  “[i]f  a  party  does  not  have  an  oppor‐
tunity to object to a ruling or order, the absence of an objec‐
tion does not later prejudice the party.” Id. The government 
argues that the district court gave Shannon the opportunity 
to  object  to  the  district  court’s  imposition  of  the  additional 
condition when the court asked, after it had already imposed 
the  condition,  whether  the  parties  had  anything  further. 
Shannon  points  out,  however,  that  Rule  51  provides  that 
“[e]xceptions  to  rulings  or  orders  of  the  court  are  unneces‐
sary.” Fed. R. Crim. Pro. 51(a). And we have said that once 
the  district  court  imposes  sentence,  “[s]uch  a  complaint  is 
properly  called,  not  an  objection,  but  an  exception.”  United 
States v. Bartlett, 567 F.3d 901, 910 (7th Cir. 2009) (reviewing 
for plain error where defendant did  not  “object”  to a “judi‐
cial choice after it ha[d] been made”); see also United States v. 
Brown,  662  F.3d  457,  461  n.1  (7th  Cir.  2011)  (reviewing  for 
plain  error  where  the  defendant  “neither  objected  to  nor 
made an argument about the fines the district court imposed 
at the time”). But see United States v. Courtland, 642 F.3d 545, 
No. 11‐3794                                                          7 
 
547 (7th Cir. 2011) (reviewing for abuse of discretion where 
the  “the  record  [did]  not  reveal  to  what  extent  the  defend‐
ants  were  on  notice  of  the  court’s  impending  filing”  of  its 
own sentencing order).
    As we did in Goodwin, we leave for another day whether 
Federal Rule of Criminal Procedure 51 requires a defendant 
like Shannon to “object” to a sentence after it is imposed to 
preserve  his  argument  for  appeal.  See  Goodwin,  717  F.3d  at 
523 (declining to resolve tension between Bartlett and Brown 
on the one hand and Courtland on the other, where vacating 
special  condition  depended  upon  whether  reviewed  for 
plain error or an abuse of discretion). Whether under review 
for plain error or review only for an abuse of discretion, we 
conclude that Special Condition No. 10 must be vacated.  
    A district court may impose a special condition of super‐
vised release if three requirements are satisfied. Goodwin, 717 
F.3d at 521. First, the condition must be reasonably related to 
the  penological  purposes  set  forth  in  18  U.S.C.  §  3553(a)(1), 
(a)(2)(C), and (a)(2)(D). See 18 U.S.C. § 3583(d). In particular, 
the  condition  “’must be  reasonably  related  to  (1)  the  defen‐
dant’s  offense,  history  and  characteristics;  (2)  the  need  for 
adequate deterrence; (3) the need to protect the public from 
further crimes of the defendant; and (4) the need to provide 
the  defendant  with  treatment.’”  Goodwin,  717  F.3d  at  522 
(quoting United States v. Angle, 598 F.3d 352, 360‐61 (7th Cir. 
2010)).  Next,  a  special  condition  “cannot  involve  a  greater 
deprivation of liberty than is reasonably necessary to achieve 
the goal of deterrence, incapacitation, and rehabilitation.” Id. 
8                                                                    No. 11‐3794 
 
Finally, a special condition must be consistent with any per‐
tinent statement that the United States Sentencing Commis‐
sion issues. Id.; 18 U.S.C. § 3583(d)(3). 
   Special  Condition  No.  10  bars  Shannon  from  possessing 
“any” material containing “sexually explicit conduct” as that 
                                                         1
term is defined in 18 U.S.C. § 2256(2).  That is not a condition 
limited  to  child  pornography.  Rather,  it  applies  to  all  por‐
nography,  even  legal  adult  pornography.  Adult  pornogra‐
phy,  unlike  child  pornography,  enjoys  First  Amendment 
protection, and so we must be especially cautious when con‐
sidering  a  ban  on  possessing  adult  pornography.  United 
States v. Adkins, Nos. 12‐3738 & 12‐3739, 2014 WL 325254, at 
*13 (7th Cir. Jan. 30, 2014). 
    Indeed,  in  Adkins,  we  vacated  and  remanded  to  the  dis‐
trict court for reconsideration a special condition that stated: 
“The defendant shall not view or listen to any pornography 
or sexually stimulating material or sexually oriented materi‐

                                                      
     1
     18  U.S.C.  §  2256(2)(A)  provides  that  except  for  purposes  of  child 
     pornography, “sexually explicit conduct” means actual or simulated 
         (i) sexual  intercourse,  including  genital‐genital,  oral‐genital,  anal‐ 
             genital,  or  oral‐anal,  whether  between  persons  of  the  same  or 
             opposite sex; 
         (ii) bestiality; 
         (iii) masturbation; 
         (iv) sadistic or masochistic abuse; or 
         (v) lascivious exhibition of the genitals or pubic area of any person. 
No. 11‐3794                                                           9 
 
al  or  patronize  locations  where  such  material  is  available.” 
Id.  Our  concerns  included  uncertainty  as  to  what  the  term 
“sexually stimulating material” meant for the defendant, the 
breadth of the ban on not just possession but also on viewing 
and listening, and whether the defendant could even go out 
in public without violating the condition in light of the pres‐
ence  of  advertisements  that  use  many  sexually  oriented  or 
stimulating images. Id. We noted that many of our sister cir‐
cuits’  decisions  carefully  scrutinized  bans  on  adult  pornog‐
raphy  and  struck  down  bans  that  were  unconstitutionally 
vague.  Id.  at  *14.  We  concluded  that  no  reasonable  person 
could know what conduct was proscribed by the condition, 
and we remanded to the district court for further considera‐
tion. Id. at *15. 
     While the vagueness problems were more pronounced in 
the condition at issue in Adkins, what exactly Special Condi‐
tion No. 10 imposed on Shannon is not entirely clear either. 
On its face, Special Condition No. 10 appears to apply to all 
materials containing depictions of sexually explicit conduct, 
even  if  the  depictions  are  not  visual  ones.  It  bans  Shannon 
from  possessing  all  material  containing  “sexually  explicit 
conduct”  as  that  term  is  defined  in  18  U.S.C.  '  2256(2).  But 
that definition is not limited to visual depictions. The defini‐
tion of “sexually explicit conduct” in 18 U.S.C. ' 2256(2) that 
Special  Condition  No.  10  references  stands  in  contrast,  for 
example, to the definition of “child pornography,” which by 
its terms under 18 U.S.C. ' 2256(8) is limited to only a “visu‐
10                                                                    No. 11‐3794 
 
al depiction.”2 At the least, it is not clear to one reading Spe‐
cial  Condition  No.  10  that  it  only  applies  to  visual  depic‐
tions. See United States v. Loy, 237 F.3d 251, 261 (3d Cir. 2001) 
(remanding  for  further consideration after  finding  that  con‐
dition banning the possession of “all forms of pornography, 
including child pornography” was unconstitutionally vague 
in failing to give sound guidance as to what it banned). 
   More fundamentally, the imposition of Special Condition 
No.  10  is  problematic  because  the  district  court  did  not  ex‐
plain why it was imposing a broad ban that by its terms in‐
cluded  even  legal  adult  pornography,  nor  did  it  make  any 
findings  to  justify  this  ban.  The  government  maintains  the 
record  supports  the  imposition  of  a  ban  on  even  adult  por‐
nography  because  Shannon  was  apparently  seeking  out 

                                                       
      2
          18 U.S.C. § 2256(8) provides: 
      (8)  “child  pornography” means any  visual depiction,  including any             
           photograph,  film,  video,  picture,  or  computer  or  computer‐                          
           generated  image  or  picture,  whether  made  or  produced  by                              
           electronic,  mechanical,  or  other  means,  of  sexually  explicit  con‐
           duct, where— 
            (A) the production of such visual depiction involves the use of a 
                minor engaging in sexually explicit conduct; 
            (B)  such  visual  depiction  is  a  digital  image,  computer  image,  or 
                 computer‐generated  image  that  is,  or  is  indistinguishable 
                 from, that of a minor engaging in sexually explicit conduct; or  
            (C) such visual depiction has been created, adapted, or modified 
                to  appear  that  an  identifiable  minor  is  engaging  in  sexually 
                explicit conduct.  
No. 11‐3794                                                              11 
 
websites  that  contained  persons  who  looked  underage,  and 
the court did express concern during the hearing that Shan‐
non  was  viewing  sites  where  the  models  appeared  to  be 
younger than eighteen. The district court’s findings and dis‐
cussions,  however,  only  concerned  child  pornography.  The 
potential  for  a  ban  on  even  adult  pornography  was  never 
discussed during the hearing. The court simply gave no rea‐
sons at all for why Shannon’s conduct warranted imposing a 
broad ban on all sexually explicit conduct, even that involv‐
ing only adults. Cf. Gall v. United States, 552 U.S. 38, 50 (2007) 
(sentencing judge “must adequately explain the chosen sen‐
tence  to  allow  for  meaningful  appellate  review  and  to  pro‐
mote  the  perception  of  fair  sentencing”);  United  States  v. 
Johnson,  612  F.3d  889,  897  (7th  Cir.  2010)  (vacating  sentence 
and remanding for resentencing where record did not reveal 
an adequate explanation for chosen sentence). 
    Adequate  findings  are  especially  important  when  the 
subject matter of the ban is a lifetime ban on otherwise‐legal 
material.  Cf.  Adkins,  at  *13.  That  is  not  to  say  that  a  district 
court can never impose a ban on all sexually explicit materi‐
al. See id. at *15. But it is difficult for us to uphold such a ban 
when  the  record  does  not  make  its  connection  clear  to  the 
goals  of  supervised  release.  The  Third  Circuit’s  decision  in 
United States v. Voelker, 489 F.3d 139 (3d Cir. 2007), is instruc‐
tive.  That  court  also  considered  a  complete  prohibition  on 
materials  containing  “sexually  explicit  conduct”  regardless 
of whether they involved minors or adults. The Third Circuit 
recognized that a sentencing judge could restrict access to all 
sexually explicit materials, so long as such a restriction was 
12                                                     No. 11‐3794 
 
connected to the goals of supervised release. Id. at 150. But in 
the case before it, the Third Circuit concluded that “nothing 
on this record suggests that sexually explicit material involv‐
ing  only adults contributed  in  any way  to  [the  defendant’s] 
offense, nor is there any reason to believe that viewing such 
material would cause [the defendant] to reoffend.” Id. at 151. 
Making  review  more  difficult,  the  sentencing  court  had 
failed to give any reasons for imposing the broad ban. Id. at 
153. As a result, the Third Circuit vacated the condition and 
remanded  for  further  proceedings.  Id.  at  155.  Here  too,  the 
sentencing court did not point to anything in the record sug‐
gesting that viewing sexually explicit material involving on‐
ly  adults  would  cause  Shannon  to  reoffend.  Nor  did  the 
court  give  any  explanation  for  why  it  was  imposing  the 
broad ban. 
    We recognize that some other circuits have upheld broad 
bans on the possession of even legal adult pornography up‐
on a finding of a sufficient connection between such posses‐
sion  and  illegal  behavior.  In  United  States  v.  Brigham,  569 
F.3d 220 (5th Cir. 2009), for example, the appellate court up‐
held  the  imposition  of  a  three‐year  ban  on  possession  of 
“pornographic sexually oriented or sexually stimulating ma‐
terials”  where  the  defendant’s  sex‐offender treatment  coun‐
selor  testified  that  even  sexually  explicit  images  of  adults 
would  reinforce  the  defendant’s  previous  behavior.  Id.  at 
234. Another court affirmed a ban on “pornographic materi‐
al”  where  the  district  judge  pointed  to  videotapes  the  de‐
fendant  made  of  his  sexual  attacks,  including  videos  he 
made of himself engaging in sexual acts with seemingly un‐
No. 11‐3794                                                          13 
 
conscious adult women, in finding a connection between the 
defendant=s viewing and possessing sexually explicit materi‐
al  and  his  criminal  behavior.  United  States  v.  Simmons,  343 
F.3d 72, 82 (2d Cir. 2003); cf. United States v. Daniels, 541 F.3d 
915, 927 (9th Cir. 2008) (pointing out that defendant had par‐
ticipated  in  chat  rooms  discussing  sexual  activity  with  chil‐
dren in upholding ban on any materials depicting or describ‐
ing sexually explicit conduct). 
    Our  decision  in  United  States  v.  Angle,  598  F.3d  352  (7th 
Cir.  2010),  to  which  the  government  points,  reflects  that 
principle.  There  we  affirmed  a  ban  on  personal  use  of  the 
internet as a special condition of supervised release, and we 
did  so  because  of  the  connection  between  the  defendant’s 
use  of  the  internet  and  his  criminal  activity.  The  district 
court imposed the ban after the defendant had been convict‐
ed of using the internet to solicit a minor for sex and had al‐
so  used  the  internet  to  set  up  a  pornography  trade  with  a 
distributor.  We  also  noted  that  the  ban  was  not  a  complete 
ban on internet use. Id.; see also United States v. Crandon, 173 
F.3d  122,  127‐28  (3rd  Cir.  1999)  (affirming  ban  on  internet 
use without prior approval from probation office where de‐
fendant  used  internet  to  solicit  fourteen‐year‐old  girl  with 
whom  he  then  had  sexual  relations,  and  where  appellate 
court found that district court “carefully considered [the de‐
fendant’s] prior conduct and the need to protect the public” 
when it imposed the ban).  
   Here, in contrast, the district court did not at all explain 
the  tie  between  the  possession  of  any  material  containing 
14                                                     No. 11‐3794 

sexually  explicit  conduct,  even  legal  material  depicting 
adults, and Shannon’s conduct. And it gave no reason or ex‐
planation  for  the  ban  on  even  legal  adult  pornography.  Cf. 
United  States  v.  Perazza‐Mercado,  553  F.3d  65,  78  (1st  Cir. 
2009)  (finding  fifteen‐year  ban  on  “pornography  of  any 
kind”  plainly  erroneous  where there  was  no  explanation  or 
apparent basis in the record for a connection between lawful 
sexually explicit materials and the defendant’s conviction for 
engaging  in  sexual  conduct  with  a  nine‐year  old  girl).  In 
light of the lack of findings, we vacate Special Condition No. 
10 and remand this case to the district court for further con‐
sideration.  See  Adkins,  2014  WL  325254  at  *15;  Goodwin,  717 
F.3d at 524‐25. 
                       III. CONCLUSION 
    We  VACATE  Special  Condition  No.  10  of  Shannon’s  su‐
pervised  release  and  REMAND  for  further  proceedings  con‐
sistent with this opinion.